


 




EMPLOYMENT AGREEMENT
THIS EMPLOYMENT AGREEMENT ("Agreement") is entered into and to be effective as
of 28th of July, 2014, between Augustus C. Griffin, an individual (the
"Executive") and MGP Ingredients, Inc., a Kansas corporation (the "Company").
1.Employment. By executing this Agreement, the Company employs the Executive and
the Executive accepts such employment and agrees to perform the services
specified herein, upon the terms and conditions of this Agreement.
2.Position and Responsibilities.
(a)The Executive shall serve as President and Chief Executive Officer of the
Company and in any other positions that the Company’s Board of Directors (the
"Board") shall direct. The Executive will have the duties, authorities and
responsibilities commensurate with the duties, authorities and responsibilities
of chief executive officers in publicly-traded United States-based companies of
similar size, and such other duties, authorities and responsibilities as the
Board designates from time to time that are not inconsistent with the
Executive's positions. The Executive will report to, and be subject to direction
of, the Board.
(b)During the Term of this Agreement, the Executive shall devote his best
efforts to the business and affairs of the Company and shall devote all of his
business time to perform the duties hereunder. Notwithstanding the foregoing,
with the prior approval of the Board, the Executive may devote a reasonable
portion of his time to serve on boards of directors, boards of managers or
boards of trustees, or committees thereof, of companies or organizations
involving no conflict of interest with the interests of the Company. The
Executive will use reasonable efforts to comply in all material respects with
all reasonable policies of the Company as are from time to time in effect and
applicable to the Executive positions.
3.Board Membership. The Board will nominate Executive for election, or
re-election at the expiration of Executive's then-current term, as a member of
the Board; provided that the foregoing shall not be required to the extent
prohibited by law or regulatory requirements.
4.Relocation. The Executive shall promptly relocate his residence to Atchison,
Kansas or to the Kansas City metropolitan area, and shall maintain his residence
in one of those locales. A relocation package, including moving expenses as well
as assistance with real estate sale and purchase fees will be tailored to the
Executive's particular circumstances in accordance with the Company relocation
policy.
5.Compensation.
(a)Base Compensation. The initial gross base salary of the Executive shall be
$375,000 per year (the "Base Compensation"). The Base Compensation shall be paid
in equal weekly payments or at such other times and in such other installments
as are paid to other executives of the Company. The Base Compensation will be
reviewed annually by the Human Resources and Compensation Committee of the Board
(the "Compensation Committee") in accordance with the performance evaluation
practices of the Company but may not be decreased without the consent of the
Executive.

1

--------------------------------------------------------------------------------




(b)Signing Bonus. As authorized under the Company's 2014 Equity Incentive Plan
(the "Equity Plan"), the Executive will be granted as of 5:30 p.m. Central Time
on August 1, 2014 (the "Grant Date") an award of 12,000 restricted share units
(the "Initial RSU Grant") under the Equity Plan of the Company's common stock
which will be granted in substantially the form attached hereto as Exhibit A
(the "Initial Restricted Share Unit Agreement") and shall vest on August 1,
2017, subject to the terms and conditions of the Initial Restricted Share Unit
Agreement attached hereto and the Equity Plan, a copy of which has been made
available to the Executive.
(c)Short-Term Incentives. For 2014, the Executive's target short-term incentive
("STI") award pursuant to the Company's 2014 Short-Term Incentive Plan (the "STI
Plan") for the attainment of the Company’s 2014 performance measures will be
$275,000. The amount and timing of payments under the STI Plan will be at the
discretion of the Board based on the attainment of the Company performance
measures set by the Compensation Committee. The Executive's 2014 STI award will
be prorated from August 1, 2014, the Executive's actual date of employment. The
STI Plan metrics for 2014, as determined by the Board, have been provided to the
Executive.
The Executive's threshold STI Plan award is 80% of the target STI Plan award of
the target ($220,000), for the attainment of Company performance measures
equivalent to not less than 80% of the target, subject to proration as described
above. The Executive's maximum STI Plan award, for attainment of Company
performance measures greater than 120% of the target, is 120% of the target
award ($330,000), subject to proration as described above. For calendar year
2014, the Executive will receive not less than the pro-rata targeted award
amount, regardless of the Company's performance relative to the performance
measures.
(d)Long-term Incentive. The Executive will eligible to participate in the
Company’s long-term equity incentive ("LTI") program for each fiscal year during
which Executive is employed under this Agreement, with an award for each year
following 2014 as determined by the Compensation Committee. For 2014, the
Executive will receive an award pursuant to the Company's Equity Plan. The
Equity Plan award will be made in the form of stock performance based units,
determined by the Board of Directors or the Compensation Committee thereof,
including, without limitation, one or more of the following: stock options,
restricted stock, restricted stock units, performance share units, and stock
appreciation rights. The 2014 award will vary depending on the Company's
performance measured against the performance measures, with a target award at
$250,000, a threshold award of 80% of the targeted award amount ($200,000), and
a maximum award at 120% of the targeted award amount ($300,000), with award
values interpolated as necessary for performance between threshold and target
and between target and maximum. The terms, conditions and form of such LTI award
will be subject to grants of stock incentives under the 2014 Plan, and granted
in the form typically used for the applicable type of award.
(e)Expenses. The Executive shall be reimbursed, consistent with policies
applicable to other officers of the Company, for all reasonable expenses
incurred by the Executive in performing services under this Agreement. The
Executive will submit appropriate receipts, invoices and other evidence of
expenditures as required by Company policy.
(f)Retirement. The Company will match contributions made by the Executive to the
Company's 401(k) plan up to a maximum of six percent (6%) of the Executive's
Base Compensation, which matching obligation will be subject to the then-current
annual limit set by the Board.
(g)Welfare Benefits. The Company shall provide the Executive and his family with
benefits generally provided to its other executive officers under its welfare
benefit plans, practices, policies

2

--------------------------------------------------------------------------------




and programs (including, without limitation, medical, prescription, dental,
disability, life and other insurance plans).
(h)Life and Disability Insurance. The Executive will be entitled to receive a
group life insurance policy and long-term disability insurance, in each case
consistent with benefits provided to other executive officers of the Company.
(i)Automobile Allowance. The Executive will be entitled to an allowance for a
vehicle of a pre-tax amount of $500 per month (with an aggregate annual amount
of $6,000).
(j)Vacation. Executive shall be entitled to twenty-five (25) days paid annual
vacation, in accordance with the Company's policies and provided that such
vacation times do not substantially interfere with the performance of his duties
hereunder.
6.Termination of Employment.
(a)With or Without Cause. Executive is an employee-at-will and the Company may,
at any time, in its sole discretion, terminate the Executive's employment upon
written notice with or without Cause. For purposes of this Agreement, the term
"Cause" means:
(i)commission by the Executive of an act that is materially detrimental to the
Company or any direct or indirect subsidiary of the Company (each, an
"Affiliate"), which act constitutes gross negligence or willful misconduct by
Executive in the performance of the Executive's material duties to the Company
or any Affiliate;
(ii)commission by the Executive of any act of dishonesty or breach of trust
resulting in or intending to result in the Executive's personal gain or
enrichment at the expense of the Company or any Affiliate;
(iii)violation by the Executive of Section 2 of this Agreement which violation,
if curable, is not cured by the Executive within thirty (30) days after receipt
by the Executive of written notice from the Company of such violation; or
(iv)violation by the Executive of Section 7 of this Agreement which violation,
if curable, is not cured by the Executive within thirty (30) days after receipt
by the Executive of written notice from the Company of such violation.
(b)With or Without Good Reason. The Executive may terminate his employment for
any reason by providing not less than thirty (30) days' prior written notice of
such termination to the Company. If such notice is properly given, the
Executive's employment hereunder will terminate as of the close of business on
the thirtieth (30th) day after such notice is deemed to have been given or such
other date as mutually agreed by the Parties.
(c)Death or Disability. If the Executive's employment is terminated because of
the Executive's death, the termination of this Agreement will be effective
immediately. If the Company determines in good faith that Disability of the
Executive has occurred, the Company may provide the Executive written notice of
termination. The term "Disability" means the Executive's absence from the
Executive's material duties and responsibilities with the Company for one
hundred thirty (130) business days in any consecutive twelve- (12-) month period
as a result of incapacity due to mental or physical illness or injury. If,
within thirty (30) days of such notice of termination, the Executive does not
return to full-time performance of

3

--------------------------------------------------------------------------------




responsibilities, the Executive's employment will terminate automatically. If
the Executive returns to full-time performance within thirty (30) days, such
notice of termination will be cancelled and void hereunder.
(d)Severance.
(i)Upon a termination of the Executive's employment, subject to the satisfaction
of the Release Condition described in Section 6(f) below, the Executive will be
entitled to receive:
(A)payment of the Executive's accrued and unpaid Base Salary through the date of
termination, the Executive's accrued and unused vacation days as of the date of
termination, and reimbursement of incurred and unreimbursed expenses under
Section 5(e), within thirty (30) days following the date of termination
(collectively, the amounts in this subsection (A), the "Accrued Obligations");
(B)any annual bonus earned with respect to a fiscal year ending prior to the
date of such termination but unpaid as of such date, payable at the same time in
the year of termination as such payment would be made if the Executive continued
to be employed by the Company (the "Prior Year Bonus");
(C)unless the Executive was terminated for Cause or the Executive terminated
this Agreement, an amount equal to the Executive's Base Salary paid in equal
installments on the dates on which Executive’s Base Salary would otherwise have
been paid in accordance with the Company’s normal payroll dates in effect as of
the date of Executive’s termination of employment as if Executive’s employment
had continued for such period, provided that the delay of the payment of any
such amounts pending satisfaction of the Release Condition described in Section
6(f) below shall be accumulated and paid on the first of the Company’s first
such scheduled payroll date following satisfaction of the Release Condition
("Severance");
(D)unless the Executive was terminated for Cause or the Executive terminated
this Agreement, any performance bonus related to the year in which the
termination occurs calculated based on actual performance through the end of the
applicable performance period and prorated for the number of days of the
Executive's employment in the year in which the termination occurs, payable in a
single lump sum at the same time as such payment would be made if the Executive
continued to be employed by the Company (the "Pro-Rata Bonus");
(E)any other amounts or benefits due to the Executive in accordance with the
Company’s benefit, equity or fringe benefit plans, programs or policies or this
Agreement, payable at such times and otherwise in accordance with the terms and
conditions such arrangements (the "Other Benefits"); and
(ii)Upon a termination of employment due to the Executive's death or Disability,
the Executive or a representative of the Executive shall be entitled to the
Severance, the Accrued Obligations, the Other Benefits, the Prior Year Bonus,
and the Pro-Rata Bonus.
(e)Resignations. Upon any termination of the Executive's employment with the
Company for any reason, the Executive agrees to promptly resign as a director of
the Company and from any other offices, directorships, trusteeships, committee
memberships and fiduciary capacities held with, or on behalf of, the Company
and/or any Affiliate. The Executive shall promptly execute any further
documentation

4

--------------------------------------------------------------------------------




thereof as requested by the Company and, if the Executive is to receive any
payments from the Company, execution of such further documentation shall be a
condition thereof.
(f)Release Condition. Executive agrees that Executive shall be entitled to the
amounts and benefits set forth in Sections 6(d) only if (i) Executive executes a
release of all claims against the Company (other than indemnity claims the
Executive may have against the Company that arise under the Company’s by-laws or
the director and officer insurance policies) in such reasonable form as the
Company may reasonably prescribe and has not materially breached, as of the date
of termination, Section 7 of this Agreement and does not materially breach such
provisions at any time during the period for which such payments are to be made,
and (ii) such release becomes effective and irrevocable no later than 60 days
following the date of Executive’s termination of employment (“Release
Condition”). If the Executive materially breaches Section 7 of this Agreement,
the Company shall have no obligation to make any severance, other payment, or
provide any benefit under this Agreement during the period in which such amounts
are otherwise payable or such benefits are otherwise to be provided, but only to
the extent such that the value of such foregone severance, other payment, or
other benefits does not exceed the actual damages sustained by the Company with
respect to such material breach.
(g)No Duplication of Benefits. Any termination payments made and benefits
provided under this Agreement to the Executive shall be in lieu of any other
severance payments or benefits for which the Executive may be eligible under any
of the plans, policies or programs of the Company or under the Worker Adjustment
Retraining Notification Act of 1988 or any similar state statute or regulation.
In the event any plan or grant provides for better treatment as to equity on a
termination of employment than that provided herein, such better provision shall
apply.
7.Restrictions. The Executive agrees that (i) he will possess and will continue
to possess as a result of his services under this Agreement certain confidential
and proprietary information regarding the Company, its business and its business
plans and (ii) the use of any such confidential and proprietary information in a
business or activity which competes with the Company would adversely affect the
business and the Company’s assets and provide the competing business with an
unfair advantage over the Company. Accordingly, the parties wish to restrict the
Executive’s use and disclosure of such information and his ability to compete
unfairly or enable others to compete unfairly with the Company. The Executive
agrees to comply with the terms of this Section 7, all of which are reasonable
and necessary to protect the confidential or proprietary business information
and trade secrets of the Company and to prevent any unfair advantage from being
conferred upon a competing business of the Company, as set forth below:


(a)Non-Hiring and Non-Solicitation of Employees. During the Term, and for a
period of one (1) year after the Executive's last day of employment with the
Company, the Executive may not directly or indirectly recruit, solicit, or hire
any executive or master distiller of the Company or its Affiliates or otherwise
induce any such executive or master distiller of the Company or its Affiliates
to leave the employment of the Company or an Affiliate to become an employee of
or otherwise be associated with any other party or with the Executive or any
company or business with which the Executive is or may become associated.
Notwithstanding the foregoing, the restrictions in this Section 7(a) shall not
apply with regard to (i) general solicitations that are not specifically
directed to employees of the Company or its Affiliates (but the restrictions
shall still apply to the hiring of any executive or master distiller who
responds to such general solicitation), (ii) serving as a reference at the
request of any employee or (iii) actions taken in the good faith performance of
the Executive's duties for and/or for the benefit of the Company and/or its
Affiliates. The running of the applicable no-hire period will be suspended and
shall not apply during any period of violation and/or any period

5

--------------------------------------------------------------------------------




of time during which litigation to enforce this covenant is pending, but only to
the extent the Company prevails in such litigation; provided, that, to the
extent the Company prevails in such litigation, the applicable period shall
apply for not more than the number of days following the conclusion of such
litigation equal to the difference between 365 and the number of days (but not
in excess of 365) from the date of termination until the date on which such
litigation commenced.
(b)Non-Interference with Business Relations. During the Engagement and
thereafter (except in the case of clause (ii) which shall continue for one (1)
year after the Executive's last day of employment with the Company) (regardless
of the circumstances of such termination and the length of this Agreement), the
Executive agrees that, he shall not, directly or indirectly, (i) do anything to
discredit or otherwise injure the reputation or goodwill of the Company or its
Affiliates, (ii) without the written consent of the Company, solicit, induce or
attempt to solicit or induce any customer or any person or entity known by
Executive or which would be reasonably known by Executive to be an employee,
independent contractor or other professional or business relation of the Company
(or any Affiliate) to cease doing business with the Company (or any Affiliate),
or (iii) in any way interfere with the Company’s (or any Affiliate's)
relationship with any customer, employee, independent contractor, or other
professional or business relation of the Company or Affiliate. For purposes
hereof, a customer of the Company shall be defined as any person or entity who
has purchased any goods or services from the Company (or any Affiliate) during
the one- (1-) year period preceding termination in an amount equal to or greater
than $5,000,000 in the aggregate.
(c)Confidential Information. The Executive recognizes that the Company’s
business interests require the fullest practical protection and confidential
treatment of all information, not generally known within the relevant trade
group or by the public, including all Work Product (as defined below), business
and marketing plans, training materials, promotional materials, illustrations,
designs, plans, data bases, sources of supply, customer lists, vendor lists,
market surveys and/or analyses, supplier and contractor lists, trade secrets,
and all other valuable or unique information and techniques acquired, developed
or used by the Company relating to its business, operations, suppliers,
employees and customers, regardless of whether such information is in writing,
on computer disk or disk drive or in any other form (hereinafter collectively
termed "Protected Information"). The Executive expressly acknowledges and agrees
that the Protected Information constitutes trade secrets and/or confidential and
proprietary business information of the Company (or its subsidiaries, or its
customers or suppliers, as the case may be). Protected Information shall not
include information which is or becomes publicly known, through no breach of
this Section 7 by the Executive. The Executive acknowledges that Protected
Information is essential to the success of the business of the Company and its
subsidiaries, and it is the policy of the Company to maintain as secret and
confidential the Protected Information, which gives the Company or its
subsidiaries a competitive advantage over those who do not know the Protected
Information is expressly and implicitly protected by the Company and its
subsidiaries from unauthorized disclosure. Accordingly, the Executive agrees to
take all reasonable steps to hold such Protected Information in a fiduciary
capacity, to keep secret and to treat confidentially, and not to permit any
other person or entity to, directly or indirectly, appropriate, divulge,
disclose or otherwise disseminate to any other person or entity nor use in any
manner for him or any other person’s or entity’s purposes or benefit any
Protected Information, and not to use or aid others in using any such Protected
Information in competition with the Company or any Affiliate except (i) in
furtherance of the performance of his duties to the Company, whether under this
Agreement or otherwise, or (ii) to the extent that disclosure is required by
law. Executive shall not be in breach of this section in the event of
disclosure, if such disclosure occurs through no action or fault of his own, or
arises out of the willful, illegal or negligent actions of another individual or
entity not under his control. This obligation of non-disclosure of information
shall survive this Agreement and shall continue to exist for so long as such
information remains Protected Information.

6

--------------------------------------------------------------------------------




(d)Reasonableness of Restrictions. The Executive acknowledges and agrees that,
given the nature of the business of the Company, and the Company’s proposed
business plans, the restrictions imposed upon the Executive by this Section 7
and the purposes for such restrictions are reasonable and are designed to
protect the trade secrets, confidential and proprietary business information and
the future success of the Company and its subsidiaries without unduly
restricting the Executive’s future employment. If, at the time of enforcement of
this Section 7, a court shall hold that any of the duration, scope or geographic
restrictions stated herein are unreasonable under circumstances then existing,
the parties agree (and shall stipulate, if necessary, in an appropriate
pleading) that the maximum duration, scope or geographic area reasonable under
such circumstances shall be substituted for the stated duration, scope or
geographic area. The Executive acknowledges and agrees that in the event of his
breach of any provision of this Section 7, the Company and its subsidiaries will
suffer irreparable harm and, accordingly, the Executive agrees that the
Company’s right to terminate this Agreement for Cause pursuant to Section 6(a)
does not reflect the Company's damages on account of such breach, shall not be
the Company’s exclusive remedies, and that the Company shall be entitled to
exercise any other remedies available to it at law or in equity, including
injunctive relief or other equitable remedies. In the event of any breach of the
provisions of this Section 7, the Executive further agrees that the time periods
set forth in this Section 7 shall be extended by the period of such breach.
(e)Nondisparagement. During the Term and for two (2) years thereafter (the
"Restricted Period"), the Executive agrees not to, with intent to damage,
disparage or encourage or induce others to disparage the Company or its officers
or directors as of the date of termination of the Executive's employment (the
"Company Parties"). For purposes of this Section 7(f), the term "disparage"
includes, without limitation, comments or statements to the press, to the
employees of the Company, or its Affiliates or to any individual or entity with
whom the Company or its Affiliates has a business relationship (including,
without limitation, any vendor, supplier, customer or distributor), or any
public statement, that in each case is intended to, or can be reasonably
expected to, damage any of the Company Parties in more than a de minimis manner.
Notwithstanding the foregoing, nothing in this Section 7(f) shall prevent the
Executive from (i) making any truthful statement to the extent, but only to the
extent (A) necessary with respect to any litigation, arbitration or mediation
involving this Agreement, including, but not limited to, the enforcement of this
Agreement, in the forum in which such litigation, arbitration or mediation
properly takes place or (B) required by law, legal process or by any court,
arbitrator, mediator or administrative or legislative body (including any
committee thereof) with apparent jurisdiction over the Executive, (ii) making
normal competitive statements during any period after the termination of the
Executive's employment, (iii) making any statements in the good faith
performance of the Executive's duties to Company, and (iv) rebutting any
statements made by the Company or its Affiliates or their respective officers,
directors, employees or other service providers.
(f)Documents and Processes, etc. Any information or innovations, including, but
not limited to, inventions, improvements, methods, technology, programs,
customer lists, reports, distribution records, brochures, instructions, manuals,
processes, etc., which are, during the course of the Executive’s Engagement,
conceived, developed, or improved upon by the Executive for use by the Company
or any of its Affiliates, alone or in conjunction with other employees, managers
or consultants (collectively called "Work Product"), shall be the exclusive
property of the Company and during and after termination of this Agreement for
any reason whatsoever, and the Executive shall not use, duplicate, reveal or
take with his any such Work Product or other materials of the Company other than
in furtherance of the performance of his duties to the Company, whether under
this Agreement or otherwise. To the extent that any of the Work Product is
capable of protection by copyright as a work made for hire, the Executive
acknowledges that it is created within the scope of his engagement and is work
made for hire. To the extent that any such Work Product, whether protected by
copyright or otherwise, is not a work made for hire, the Executive hereby
assigns to the Company all rights in such material. The Executive agrees to
execute any documents at any

7

--------------------------------------------------------------------------------




time reasonably required by the Company in connection with the registration of
copyright, patent application or other perfection of the Company’s ownership of
the Work Product.
(g)Survival. No reference in this Agreement to termination of this Agreement
means termination of this Section 7. The parties agree that Section 7 shall
survive termination of this Agreement for whatever reason, except as otherwise
expressly set forth hereunder.
8.Cooperation. During the period of the Executive's employment hereunder and
thereafter, the Executive agrees to reasonably assist and cooperate with the
Company and/or any Affiliate (and their outside counsel) at mutually convenient
times and places in connection with the defense or prosecution of any claim that
may be made or threatened against or by the Company or any Affiliate, or in
connection with any ongoing or future investigation or dispute or claim of any
kind involving the Company or any Affiliate, including any proceeding before any
arbitral, administrative, judicial, legislative, or other regulatory body or
agency, including preparing for and testifying in any proceeding to the extent
such claims, investigations or proceedings materially relate to services
performed or required to be performed by the Executive, or pertinent knowledge
possessed by the Executive, in each case, other than any such proceeding in
which the Executive and the Company and/or its Affiliates are adverse parties to
one another or are reasonably likely to be or which relate to matters
exclusively related to the period after termination of the Executive's
employment with the Company. Upon presentment to the Company of appropriate
documentation, the Company will pay directly or reimburse the Executive for the
reasonable out-of-pocket expenses incurred as a result of such cooperation.
9.Non-Contravention; No Conflict. The Executive represents and warrants that the
Executive is not a party to any agreement or restrictive covenant preventing him
from performance of the services required under this Agreement. The Executive is
not aware of any situation creating or appearing to create a conflict of
interest between the Executive and the Company. To the extent that the Executive
is a party to any confidentiality or nondisclosure agreement, the Executive
agrees to comply with all such agreements and to not use any confidential trade
secret information of any third party while employed by MGP Ingredients.
10.Clawback. If the Company is required to restate its financial results due for
fiscal year 2014 or thereafter while the Executive is Chief Executive Officer of
the Company due to material noncompliance with financial reporting requirements
under United States federal securities laws as a result of misconduct or error
(as determined in good faith by the Audit Committee or by the full Board), the
Company may (but shall not be required to), in the good faith discretion of the
Compensation Committee, take action to recoup from the Executive all or any
portion of any performance-based or other incentive-based compensation, and
profits realized from the sale of Shares (each such amounts shall be referred to
as an "Award") received as equity compensation by the Executive, the amount of
which had been determined in whole or in part upon performance goals relating to
the restated financial results, or upon the Fair Market Value of Shares,
regardless of whether the Executive engaged in any misconduct or was at fault or
responsible in any way for causing the need for the restatement. In such an
event, the Company or any Affiliate shall be entitled to recoup up to the
amount, if any, by which the Award, or the Fair Market Value of the Shares,
actually received by the Executive exceeded the payment or Fair Market Value, as
applicable, that would have been received based on the restated financial
results, and any profits from the sale of Shares transferred pursuant to an
Award in excess of the profits that would have been received based on the
restated financial results. The Company’s and each Affiliate's right of
recoupment shall apply only if demand for recoupment is made not later than
three years following the payment of the applicable Award. Any recoupment shall
be made net of any taxes the Executive paid (to the extent such taxes may not be
reasonably recovered by the Executive) on the compensation subject to
recoupment. The Executive acknowledges that the Executive is aware of the
provision of Section 304 of the Sarbanes-Oxley Act of 2002 and the right of the
Securities Exchange Commission with respect thereto. The following definitions
apply for purposes of this Section 10:

8

--------------------------------------------------------------------------------




(a)"Fair Market Value" means, as of any given date, (i) if the Shares are listed
on NASDAQ Global Select Market (or another U.S. national securities exchange),
the closing price on the date at issue, or if there is no closing price on such
date, the closing price on the last preceding day for which there was a closing
price; (ii) if the Shares are not listed on NASDAQ Global Select Market (or
another U.S. national securities exchange), a value determined by the reasonable
application of a reasonable valuation method as determined by the Compensation
Committee in accordance with Section 409A of the Code.
(b)"Shares" means shares of the common stock, without par value, of the Company.
11.Section 409A. It is intended that this Agreement will comply with, or be
exempt from, Section 409A of the Code and any regulations and guidelines
promulgated thereunder (collectively, "Section 409A"), to the extent the
Agreement is subject thereto, and the Agreement shall be interpreted on a basis
consistent with such intent. Notwithstanding any provision to the contrary in
this Agreement, if the Executive is deemed on the date of the Executive's
"separation from service" (within the meaning of Treas. Reg. Section
1.409A-1(h)) with the Company to be a "specified employee" (within the meaning
of Treas. Reg. Section 1.409A-1(i)), then with regard to any payment or benefit
that is considered non-qualified deferred compensation under Section 409A
payable on account of a "separation from service" that is required to be delayed
pursuant to Section 409A(a)(2)(B) of the Code (after taking into account any
applicable exceptions to such requirement), such payment or benefit shall be
made or provided on the date that is the earlier of (i) the expiration of the
six- (6-) month period measured from the date of the Executive's "separation
from service," or (ii) the date of the Executive's death (the "Delay Period").
Upon the expiration of the Delay Period, all payments and benefits delayed
pursuant to this Section 11 (whether they would have otherwise been payable in a
single sum or in installments in the absence of such delay) shall be paid or
reimbursed to the Executive in a lump sum and any remaining payments and
benefits due under this Agreement shall be paid or provided in accordance with
the normal payment dates specified for them herein. Notwithstanding any
provision of this Agreement to the contrary, for purposes of any provision of
this Agreement providing for the payment of any amounts or benefits upon or
12.Miscellaneous.
(a)Survival. Upon the expiration or other termination of this Agreement, the
respective rights and obligations of the parties hereto shall survive to the
extent necessary to carry out the intentions of the parties under this
Agreement.
(b)Withholding Taxes. From any payments due hereunder to the Executive from the
Company, there will be withheld amounts required to satisfy liabilities for
federal, state, and local taxes and withholdings. In addition, the Company
agrees that except as would violate applicable securities law, (i) the Executive
shall be permitted to sell Shares in order to satisfy any such taxes and
withholding obligations and (ii) any minimum required tax withholding
obligations on the Executive's equity compensation awards in respect of Shares
may be satisfied by reducing the number of Shares otherwise payable under such
award by an amount of such Shares having a fair market value equal to the amount
of such tax withholding obligations and (iii) the required minimum tax
withholding obligations in connection with vestings of the Initial RS Grant
shall be satisfied automatically by reducing the number of Shares otherwise
payable in connection with such vestings by an amount of Shares otherwise
subject to the Initial RS Grant having a fair market value equal to the amount
of such tax withholding obligations.
(c)Amendment. This Agreement may only be amended or modified by an instrument in
writing signed by each of the parties hereto. No failure or delay on the part of
either party to this Agreement in the exercise of any power or right, and no
course of dealing between the parties hereto, shall operate as a waiver of such
power or right, nor shall any single or partial exercise of any power or right
preclude any

9

--------------------------------------------------------------------------------




further or other exercise thereof or the exercise of any other power or right.
The remedies provided for herein are cumulative and not exclusive of any
remedies which may be available to either party at law or in equity. Any waiver
of any provision of this Agreement, and any consent to any departure by either
party from the terms of any provision hereof, shall be effective only in the
specific instance and for the specific purpose for which given. Nothing
contained in this Agreement and no action or waiver by any party hereto shall be
construed to permit any violation of any other provision of this Agreement or
any other document or operate as a waiver by such party of any of his or its
rights under any other provision of this Agreement or any other document.
(d)Assignment. This Agreement is binding upon and will inure to the benefit of
the Executive and the Executive's heirs, executors, assigns and administrators
or the Executive's estate and property and the Company and their successors and
permitted assigns. The Executive may not assign or transfer to others the
obligation to perform the Executive's duties hereunder. The Company may assign
this Agreement to an Affiliate with the Executive's consent, in which case,
after such assignment, the "Company" means the Affiliate to which this Agreement
has been assigned. The Company may not assign this Agreement other than to a
successor to all or substantially all of its business and then only upon such
assignee’s delivery to the Executive of a written assumption of this Agreement.
(e)Notices. Unless otherwise provided, any notice required or permitted under
this Agreement shall be given in writing and shall be deemed effectively given
upon personal delivery to the party to be notified, the following business day
after deposit with a reputable overnight courier service or three (3) business
days after deposit with the United States Post Office, by registered or
certified mail, postage prepaid and addressed to the party to be notified at the
address indicated below, or at such other address as such party may designate by
ten (10) days’ advance written notice to the other party.
(i)    If to Company, to:
MGP Ingredients, Inc.
100 Commercial Street, Box 130
Atchison, Kansas 66002
Attention: Board of Directors



10

--------------------------------------------------------------------------------




With a copy to:
    
Stinson Leonard Street LLP
1201 Walnut Street, Suite 2900
Kansas City, MO 64106
Attention: John A. Granda


(ii)    If to the Executive, to:


Augustus C. Griffen
610 Harts Ridge Road
Conshohocken, PA 19428


(f)Binding Effect. This Agreement shall be binding upon, and inure to the
benefit and be the obligation of the Company, its successors or assigns, as well
as the Executive, his legal representatives, heirs and successors.
(g)Severability; Construction. Whenever possible, each provision of this
Agreement shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement is held by a court of
competent jurisdiction to be prohibited by or invalid under applicable law, such
provision shall be ineffective only to the extent of such prohibition or
invalidity, without invalidating the remainder of this Agreement. Use of the
word "including" shall not be limited by the terms following such word. All
references to singular or plural terms shall mean the other where appropriate.
The term "Affiliate" shall refer to subsidiaries of the Company now existing or
hereafter formed or acquired.
(h)Descriptive Headings; Terms. The descriptive headings of this Agreement are
inserted for convenience only and do not constitute a part of this Agreement.
(i)Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original but all of which shall together
constitute one and the same document.
(j)Choice of Law. This Agreement shall be governed by, and construed in
accordance with, the internal laws (as opposed to conflict of laws provisions)
of the State of Kansas.
(k)Expenses. In the event of any litigation between the parties relating to this
Agreement and their rights hereunder, the prevailing party shall be entitled to
recover all reasonable litigation costs and reasonable attorneys’ fees and
expenses from the non-prevailing party (limited to one counsel for such party
and one local counsel, if appropriate).

11

--------------------------------------------------------------------------------




(l)Entire Agreement. This Agreement, together with any award agreements
referenced herein, sets forth the entire understanding of the parties regarding
the Executive’s employment with the Company, and replace and supersede any
previous understandings, agreements, discussions, letters or representations
between such parties, written or oral, that may have related in any way to the
subject matter hereof including, without limitation, any employment offers or
term sheets dated as of or prior to the date hereof.


IN WITNESS WHEREOF, this Agreement has been executed by the Company and the
Executive as of the date first above written.
COMPANY:


MGP INGREDIENTS, INC.




By: /s/ David E. Rindom
Name: David E. Rindom
Title: Vice President




EXECUTIVE:




/s/ Augustus C. Griffin
Name: Augustus C. Griffin





12